 
COLLATERAL ASSIGNMENT OF NOTES, CONTRACTUAL RIGHTS,
SECURITY INTERESTS, AND OWNERSHIP INTERESTS


This Collateral Assignment of Notes, Contractual Rights, Security Interests, and
Ownership Interests (“Collateral Assignment”) is entered into by and between
Nevada Gold & Casinos, Inc., a Nevada corporation (“NGC”), on behalf of itself
and its wholly owned subsidiaries, Gold Mountain Development, L.L.C., a Colorado
limited liability company (“GMD”), CGC Holdings, L.L.C., a Nevada limited
liability company (“CGC”), Colorado Grande Enterprises, Inc., a Colorado
corporation (“CGE”), and Nevada Gold BVR, L.L.C., a Nevada limited liability
company (“NGBVR”); and Louise H. Rogers, an individual, as her separate property
(“Rogers”), as of July 7, 2009.


Recitals


Pursuant to the Amended and Restated Promissory Note (the “July 2009 Note”) and
the July 2009 Amended and Restated Security Agreement (the “July 2009 ARSA”),
both dated April 27, 2009 (collectively referred to as the “July 2009 Loan
Documents”), Rogers agreed to loan to NGC and NGC agreed to borrow from Rogers
the total principal amount of $6,000,000.00 and that the July 2009 Note would be
secured by certain Collateral (as defined in the July 2009 Loan Documents).


Pursuant to the July 2009 ARSA between NGC, GMD, CGC, CGE, and NGBVR and Rogers,
the Collateral (as defined in the July 2009 ARSA) includes, among other items,
any and all notes receivable and/or cash flow rights granted to NGC from GMD,
CGC, CGE, and NGBVR.


NGC (or one of its wholly-owned subsidiaries) is the present owner and holder of
those certain Promissory Notes and Security Agreements and Contractual Rights
described in Exhibit A attached to this Collateral Assignment and incorporated
by reference in this Collateral Assignment for all purposes as if fully set
forth at length (and as shall be modified and/or amended from time to time) and
that are collectively referred to as the “Collateral Notes.”  The Collateral
Notes are part of the “Collateral” as defined in the July 2009 ARSA.


NGC is the present owner of certain ownership interests in subsidiary entities
and third party entities as described in Exhibit B attached to this Collateral
Assignment and incorporated by reference in this Collateral Assignment for all
purposes as if fully set forth at length (and that shall be updated from time to
time) and that are collectively referred to as the “Ownership Interests.”  The
Ownership Interests are also part of the “Collateral” as defined in the July
2009 ARSA.


Rogers and NGC desire to execute this Collateral Assignment to confirm the
collateral assignment of all of NGC’s rights, title, and interest in and to the
Collateral Notes to Rogers as security for the payment of all Obligations (as
defined in the July 2009 ARSA).
Agreement


For good and valuable consideration, the receipt and sufficiency of which are
acknowledged and confessed by Rogers and NGC, NGC, by its signature on this
Collateral Assignment, transfers, assigns, pledges, sells, grants, and conveys
to Rogers the Collateral Notes, together with all attendant liens, rights,
titles, assignments, and interests (including security interests) pertaining to
or arising from the Collateral Notes, as security for the Obligations, together
with all proceeds, increases, substitutions, products, offspring, accessions,
and attachments to them.  NGC agrees to deliver the original of each of the
Collateral Notes to Sharon E. Conway, counsel for Rogers, at 2441 High Timbers,
Suite 410, The Woodlands, Texas, 77380-1052, where they shall be held in a safe
deposit box until the Obligations are paid in full, are replaced with new
documents, or a Default (as defined in the July 2009 Loan Documents, as amended)
occurs.  Exhibit A shall be updated from time to time as loans are repaid and
new loans are obtained pursuant to the Collateral described in the July 2009
ARSA.


Also for good and valuable consideration, the receipt and sufficiency of which
are acknowledged and confessed by Rogers and NGC, NGC, by its signature on this
Collateral Assignment, transfers, assigns, pledges, sells, grants, and conveys
to Rogers the Ownership Interests, together with all attendant liens, rights,
titles, assignments, cash flow rights, and interests (including security
interests) pertaining to or arising from the Ownership Interests, but none of
their respective obligations, as security for the Obligations, together with all
proceeds, increases, substitutions, products, offspring, accessions, and
attachments to them.  NGC agrees to deliver the originals of the Ownership
Interests, along with stock powers or powers of attorney, to Sharon E. Conway,
counsel for Rogers, at 2441 High Timbers, Suite 410, The Woodlands, Texas,
77380-1052, where they shall be held in a safe deposit box until the Obligations
are paid in full, are replaced with new documents, or a Default (as defined in
the July 2009 Loan Documents, as amended) occurs.  Exhibit B contains a list of
all of NGC’s ownership interests in subsidiaries and/or third party entities
that currently have assets and this list shall be updated from time to time as
additional ownership interests are obtained pursuant.  In the instances where no
stock certificates or units representing ownership exist, this Collateral
Assignment shall constitute the actual assignment of NGC’s rights of its
ownership interest in those entities to Rogers.


Page 1 of 5

--------------------------------------------------------------------------------




NGC owns all or a percentage of several entities that as of the date of this
Collateral Assignment have no assets, and it may form new entities in the
future.  NGC’s ownership interests in those entities have not been assigned as
of the date of this Collateral Assignment.  However, in the event that any of
NGC’s existing entities or future formed entities acquires any assets at any
time that any amounts are due and owing by NGC under the July 2009 Loan
Documents that are not financed by third parties, then NGC agrees that Rogers
has a first lien on each and every ownership interest and that NGC shall
immediately upon the acquisition by the entity of any asset deliver to Rogers a
stock power, power of attorney, and/or an updated Exhibit B, as applicable and
as requested by counsel for Rogers, to include the entity in the Ownership
Interests pledged under this Collateral Assignment.  This is a continuing
Obligation (as defined in the July 2009 ARSA) of NGC as long as any funds are
due and owing to Rogers under the July 2009 Loan Documents.


Executed to be effective as of July 7, 2009.



 
Maker:
     
Nevada Gold & Casinos, Inc.

 

 
By:
/s/ Robert B. Sturges
   
Robert B. Sturges, Chief Executive Officer
         
Date of Signature:                 7-7-09

 
Additional Debtors:
         
Gold Mountain Development, L.L.C.
 
CGC Holdings, L.L.C.

 

 
By:
/s/ Robert B. Sturges
 
By:
/s/ Robert B. Sturges
   
Robert B. Sturges, Manager
   
Robert B. Sturges, Manager
               
Date of Signature:                 7-7-09
   
Date of Signature:                 7-7-09

 

 
Colorado Grande Enterprises, Inc.
  Nevada Gold BVR, L.L.C.              
By:
/s/ Robert B. Sturges
 
By:
/s/ Robert B. Sturges
   
Robert B. Sturges, President
   
Robert B. Sturges, Manager
               
Date of Signature:                 7-7-09
   
Date of Signature:                 7-7-09



Page 2 of 5

--------------------------------------------------------------------------------




Secured Party:
         
/s/ Louise H. Rogers
 
Date of Signature:                 7-7-09
Louise H. Rogers, as her Separate Property
   
2512 Alta Mira
   
Tyler, Texas  75701-7301
   

 
Page 3 of 5

--------------------------------------------------------------------------------


 
Exhibit A
Loan Documents and Contract Rights


Loans as of July 7, 2009:


Party
Description of Collateral
Type of Interest Pledged
Required Consents
NGBVR
Contractual financial obligation of B.V. Oro, L.L.C., to pay Nevada Gold BVR,
L.L.C., the amount of $4,000,000 dated November 25, 2008
Payee’s interest
none
NGBVR
Nevada Gold BVR, L.L.C.’s distributions from its 5% carried interest in the
Class B membership interest in Buena Vista Development Company, L.L.C.
Distributions from 5% carried interest
 



Page 4 of 5

--------------------------------------------------------------------------------




Exhibit B
Ownership Interests


Ownership Interests as of July 7, 2009:


Party
Description of Collateral
Type of Interest Pledged
Required Consents
NGC
100% interest in CGC Holdings, L.L.C.
LLC Membership
See F.N. 1
NGC and CGC
100% interest in Colorado Grande Enterprises, Inc.
Common Stock
See F.N. 1
NGC
100% interest in Nevada Gold BVR, L.L.C.
LLC Membership
None
NGC
100% interest in NG Washington, L.L.C.
LLC Membership
See F.N. 2
NGC
100% interest in Gold Mountain Development, L.L.C.
LLC Membership
None



F.N. 1:           The pledge of the ownership interest in CGC Holdings, L.L.C.,
and Colorado Grande Enterprises, Inc., subjects Rogers to the jurisdiction of
the gaming authorities of the State of Colorado and Rogers may be required to
submit background information to these gaming authorities for purposes of
determining her suitability for ownership.  Any transfer of the ownership
interest in CGC Holdings, L.L.C., or Colorado Grande Enterprises, Inc., will
subject the transferee to the jurisdiction of the gaming authorities of the
State of Colorado, and the transferee may be required to obtain gaming licenses
from these authorities.


F.N. 2:  Any transfer of the Membership Interest of NG Washington, L.L.C.,
through foreclosure or otherwise, will subject the transferee to the
jurisdiction of the gaming authorities of the State of Washington, and the
transferee may be required to obtain gaming licenses or suitability findings
from these authorities.


Page 5 of 5

--------------------------------------------------------------------------------

